UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1029


JOHN MILLARD HURD,

                    Plaintiff - Appellee,

             v.

CARDINAL LOGISTICS MANAGEMENT CORPORATION,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00319-EKD-RSB)


Submitted: October 29, 2020                                 Decided: November 18, 2020


Before WILKINSON, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Childers North, Brett C. Herbert, GORDON REES SCULLY MANSUKHANI,
LLP, Williamsburg, Virginia, for Appellant. Paul G. Beers, GLENN, FELDMANN,
DARBY & GOODLATTE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Millard Hurd brought this action against Cardinal Logistics Management

Corporation (“Cardinal”), asserting that Cardinal subjected Hurd to prohibited medical

examinations and disability-related inquiries (“medical inquiry claim”), and then

unlawfully refused to hire him to fill a motor carrier operator position (“failure-to-hire

claim”), in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213.

The district court granted Hurd summary judgment on the medical inquiry claim and

granted Cardinal summary judgment on the failure-to-hire claim, and the parties filed

motions for attorney’s fees and costs. The district court denied Cardinal’s motion for fees

and costs and granted in part and denied in part Hurd’s motion.

       We have reviewed the record and have considered the parties’ arguments and find

no reversible error. See Jones v. Southpeak Interactive Corp. of Del., 777 F.3d 658, 675

(4th Cir. 2015) (recognizing that this court will only reverse an attorney’s fees “award if

the district court is clearly wrong or has committed an error of law” because “we recognize

that our review of the record, no matter how careful, cannot substitute for the district court’s

close and intimate knowledge of the efforts expended and the value of the services

rendered” (internal quotation marks omitted)). Accordingly, we affirm for the reasons

stated by the district court. See Hurd v. Cardinal Logistics Mgmt. Corp., No. 7:17-cv-

00319-EKD-RSB (W.D. Va. Dec. 10, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                  AFFIRMED

                                               2